Citation Nr: 1423204	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected degenerative joint disease (DJD) of the right knee due to limitation of flexion, currently rated 10 percent disabling.

2.  Entitlement to an increased initial compensable rating for service-connected DJD of the right knee due to limitation of extension.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for DJD of the right knee and assigned a 10 percent rating, effective June 4, 2009.  That decision also granted service connection for right ear hearing loss and assigned a noncompensable rating, effective June 4, 2009.  The Veteran appealed for increased ratings for these disabilities, and for an earlier effective date for the grant of service connection for the right knee disability.  

In February 2014, the Board denied an increased rating for hearing loss and an earlier effective date for the right knee claim.  The Board remanded the right knee increased rating claim for further development and consideration. 

An April 2014 rating decision granted service connection for DJD of the right knee due to limitation of extension with an evaluation of 0 percent effective March 8, 2014.  The Veteran continues to appeal for higher ratings for his right knee disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is already in receipt of service connection for right knee arthritis due to limitation of flexion and extension.  A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The question in this case is whether the Veteran has instability of the right knee.

The Veteran underwent a VA examination in June 2010.  The Veteran complained of right instability.  All mediolateral, anterior-posterior, Drawer, and McMurray ligament stability tests were negative.  

The Veteran underwent another VA examination for the right knee in May 2011 with addendum in July 2011.  Examination found crepitus, grinding, effusion, tenderness, abnormal motion and guarding of movement.  No right knee deformity, giving way, instability, dislocation, subluxation, or locking episodes were found

The Veteran underwent a VA physical therapy outpatient initial evaluation in August 2011.  Regarding the right knee, Lachman's was negative, anterior drawer was positive, posterior drawer was positive, varus stress was negative, valgus stress was negative, medial McMurray's was positive, lateral McMurray's was negative, and patellar mobility was normal.  

The Veteran underwent a VA orthopedic evaluation in August 2012.  The Veteran had laxity laterally and medially within the right knee.  He did not have a good end point to an anterior posterior drawer on exam.  

The Veteran  underwent a VA exam in December 2012 for other conditions.  The examiner indicated that the Lachman's test for anterior instability of the right knee was normal.

The Veteran underwent VA orthopedic outpatient treatment in February 2013.  He had pseudolaxity to varus and valgus stress, but a good endpoint.  He had laxity to anterior and posterior drawer, without a good endpoint.  He wore right knee brace.  The examiner noted that July 2011 magnetic resonance imaging (MRI) of the knee at that time showed that the cruciate ligaments were "out."  

A March 2013 VA treatment note indicated that the Veteran wore a Velcro closure hinged knee brace.  He had a varus deformity.  He was stable to varus and valgus stress out of the brace.

A VA examination was conducted in March 2014.  The Veteran reported using a cane and a knee brace for stability and support for his right knee condition.  All right knee joint stability tests were normal.

The pertinent evidence discussed above is in conflict regarding whether the Veteran has had lateral instability or subluxation of the right knee at any time during the course of the appeal.  Therefore, an addendum opinion from the most recent VA examiner is needed.  The AOJ's adjudication of this claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) is appropriate.

In addition, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ongoing VA right knee treatment records should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  Return the claims file to the March 2014 VA examiner, if available.  The March 2014 VA examination report, a copy of this remand and the Veteran's Veterans Benefits Management System (VBMS) paperless claims processing system should be reviewed.  Thereafter, the examiner should provide an addendum opinion regarding whether 

a.  The Veteran has any recurrent subluxation or lateral instability of the right knee at any point during the course of his appeal; 

b.  If so, whether such recurrent subluxation or lateral instability is best characterized as slight, moderate, or severe; and

c.  Whether there are any other symptoms of meniscal damage, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to an increased rating pursuant to Diagnostic Code 5257.  If the benefit remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

